 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL AARON WITKIN,                              Case No. 2:16-cv-02950 JAM EFB
12                                          Plaintiff, [PROPOSED] ORDER
13                  v.
14
     A. SLOAN, et al.,
15
                                          Defendant.
16

17

18         Defendants Blackwell and Williams request that the Court stay this matter pending a
19   decision on Defendants Motion to Dismiss under 28 U.S.C. § 1915(e)(2)(A) (ECF No. 30).
20   Defendants filed this request in order to preserve the parties’ resources should the Motion to
21   Dismiss be granted. Defense counsel represents that on October 11, 2019, he contacted Plaintiff
22   by telephone, and that Plaintiff agreed to the proposed stay.
23         Accordingly, good cause appearing, IT IS HEREBY ORDERED:
24         1.    Defendants’ unopposed request to stay the case pending a decision on Defendants’
25   Motion to Dismiss (ECF No. 30) is GRANTED;
26         2.    The November 7, 2019 deadline for Plaintiff to file an amended pleading, and any
27   deadline for Defendants to respond to the complaint in this matter, are hereby VACATED;
28

                                                                     [Proposed] Order (2:16-cv-02950 JAM EFB)
 1         3.     Should Defendants’ Motion to Dismiss (ECF No. 30), be denied, Plaintiff shall have
 2   thirty days from the date of the order denying the Motion to Dismiss to file an amended complaint
 3   if he so desires.
 4         IT IS SO ORDERED.
 5

 6   Dated: October 17, 2019.                            _____________________________
                                                         The Honorable Edmund F. Brennan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                [Proposed] Order (2:16-cv-02950 JAM EFB)
